Bell, Chief Judge.
1. It was not error for the trial court to refuse to permit an expert witness in a condemnation proceeding to testify as to the sale price of comparable property where the information as to the price was obtained by the expert’s office and relayed to him. Hearsay evidence is not admissible to prove sale prices of comparable property. State Hwy. Dept. v. Wilkes. 106 Ga. App. 634 (2) (127 SE2d 715).
2. The condemnor’s expert witness testified that the area of the property taken amounted to 17,910 square feet and in his opinion the fair market value of the property was $6,350. The condemnee’s expert testified that he calculated the area of the condemned property to be 15,752 square feet; that on the basis of the condemnor’s calculation as to the square footage and his own, the fair market value of the land was $12,892 and $11,-818, respectively. The jury returned a verdict for $12,316.50. Now on appeal the condemnor contends that his own witness’s testimony as to the square footage was erroneously calculated *84and that the figure given by condemnee’s witness was the correct computation. Contrary to its contention, the testimony of the two experts is the only evidence on the question. The verdict of the jury was therefore within the range of evidence and is not subject to being set aside as excessive. Price v. State Hwy. Dept., 111 Ga. App. 255 (3) (141 SE2d 215). The trial court did not err in overruling the motion for a new trial.
Argued April 6, 1970
Decided June 24, 1970.
Albert B. Wallace, Henry L. Bowden, Edwin R. Sterne, for appellant.
Reeves & Collier, Rex T. Reeves, Merrell Collier, Reinhardt, Ireland, Whitley & Sims, for appellee.

Judgment affirmed.


Quillian and Whitman, JJ., concur.